DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al US 10,483,344.

Pertaining to claim 1, Rubin teaches a metal-insulator-metal (MIM) capacitor structure, comprising: 
a bottom electrode 140 formed over a substrate; 
a first oxide layer 150-1 coplanar with the bottom electrode; 
a first high-k dielectric layer 160-1 on the first oxide layer and the bottom electrode; 
a middle electrode 170 over the first high-k dielectric layer; 
a second oxide layer 150-2 coplanar with the middle electrode; 
a second high-k dielectric layer 160-2 over the second oxide layer and the middle electrode; and 
a top electrode 180 over the second high-k dielectric layer.

Pertaining to claim 2, Rubin teaches the MIM capacitor structure of claim 1, wherein the first oxide layer 150-1 has a top surface substantially coplanar with a top surface of the bottom electrode 140 see Figure 3.

Pertaining to claim 3, Rubin teaches the MIM capacitor structure of claim 2, wherein the first high-k dielectric layer 160-1 is disposed directly on the top surface of the first oxide layer 150-1 and the top surface of the bottom electrode 140 see Figure 4.

Pertaining to claim 4, Rubin teaches the MIM capacitor structure of claim 1, further comprising a top metal layer of a multi- layer interconnect 110 under the bottom electrode 140 see Figure 1.

Pertaining to claim 6, Rubin teaches the MIM capacitor structure of claim 1, wherein a top surface of the first oxide layer 150-1 is coplanar with a top surface of the bottom electrode 140 see Figure 3.

Pertaining to claim 7, Rubin teaches the MIM capacitor structure of claim 1, wherein the first oxide layer 150-1 has a different composition that the first high-k dielectric layer 160-1 .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin as applied to claim 1 above.

Pertaining to claim 5, Rubin teaches the MIM capacitor structure of claim 1, including the first and second oxide layers, but does not teach wherein the first oxide layer is silicon oxide and the second oxide layer is silicon oxide.  However, silicon oxide is a well known dielectric material that one of ordinary skill in the art at the time the invention was filed would have recognized as a suitable oxidation layer material for use in a capacitor structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select silicon oxide for a dielectric material layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation wherein the bottom surface of the first silicon oxide layer is closer to the substrate than a bottom surface of the bottom electrode, and/or wherein the oxide material layer has a second thickness and the first electrode has a first thickness, the second thickness greater than the first thickness, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/27/22